Citation Nr: 0944054	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities. 

4.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
June 1970.   The Veteran also had extensive service in the 
Reserves and National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both a March 2004 and a February 2007 
rating decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  In 
pertinent part of the March 2004 rating decision, the RO 
denied service connection for tinnitus, bilateral peripheral 
neuropathy of the lower extremities, and bilateral peripheral 
neuropathy of the upper extremities.  By way of the February 
2007 rating decision the RO denied service connection for a 
heart condition. 
 
In a June 2005 statement the Veteran filed a claim for 
service connection for bilateral hearing loss; however, a 
careful review of the claims file does not reveal that the RO 
has issued a rating decision in regards to bilateral hearing 
loss.  In a May 2008 statement the Veteran stated that he 
wanted an increased rating for his diabetes mellitus.  
Therefore, the Board refers the issue of service connection 
for bilateral hearing loss and the issue of an increased 
rating for his diabetes mellitus to the RO for further 
development.  

On the Veteran's March 2005 and May 2008 Substantive Appeals 
he requested a travel Board hearing.  The Veteran was 
notified in July 2008 that his Board hearing was scheduled 
for August 2008.  However, he failed to report for that 
hearing and provided no explanation for not appearing at the 
hearing.  The Board will therefore proceed with his appeal as 
though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d). 

The issues of service connection for bilateral peripheral 
neuropathy of the lower extremities and of the upper 
extremities is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's tinnitus was incurred during his period of 
active military service.

3.  A heart condition was not shown during service, at 
separation, or within a year after service, and the 
preponderance of the competent medical evidence of record is 
against a finding of a current diagnosis of a heart 
condition.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have been met. 38 U.S.C. §§ 1110, 1131, 1137, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria  for service connection for a heart 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
November 2003 and December 2005 correspondences.  These 
letters detailed to elements of a service connection claim, 
described the evidence and information necessary to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
The December 2005 letter regarding the claimed heart 
condition was issued prior to the February 2007 rating 
decision denying the claim, so there is timing defect with 
regard to that notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in March 
2006 and July 2008 letters. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues on appeal, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in January 2004 and October 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right by failing to appear.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that during the pendency of 
the appeal, the Veteran has asserted that he was a Prisoner 
of War (POW) in the Republic of Vietnam for 30 days and 
should therefore have POW status.  The Veteran's DD 215 
states that he is a POW; however, a subsequent December 2006 
Administrative Decision found that there was no evidence to 
corroborate this since the Veteran has alleged that he was 
the only one to survive.  Therefore, the December 2006 
Administrative found that he did not meet the criteria 
necessary to establish POW status for VA purposes.  Thus, the 
presumptions afforded to POWs for certain diseases, to 
include peripheral neuropathy, atherosclerotic heart disease 
or hypertensive vascular disease, including their 
complications are not available to this Veteran.  38 C.F.R. § 
3.309(c).

The Board also notes that the Veteran had extensive service 
in the Army National Guard and Reserves.  The Veteran has not 
asserted that any of his claimed disabilities was a result of 
this service.  He has also not asserted that any of this 
service was Active Duty for Training (ACDUTRA) or Inactive 
Duty Training (INACDUTRA).  The Board notes that ACDUTRA is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 01(22).  
Service connection may be granted for injury or disease 
incurred while on ACDUTRA.  While INACDUTRA is defined as 
other than full-time training performed by Reserves.  38 
U.S.C.A. § 101(23).  Service connection may be granted for 
injuries incurred while on INACDUTRA, but not for disease.   

Tinnitus

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a).

Having carefully reviewed all of the evidence of record in 
light of the Veteran's contentions and the applicable law, 
the Board finds that for the reasons set out below, service 
connection is warranted for tinnitus.  While the Board notes 
that service medical records are devoid of any treatment for 
or complaints of tinnitus, the Veteran engaged in combat with 
the enemy.  38 U.S.C. § 1154(b).

In the case of a Veteran who engaged in combat with the 
enemy, VA must accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Id.

In the instant case, the Veteran's DD-215 reveals that for 
his service in Vietnam he was awarded the Purple Heart.  In 
various statements, the Veteran has indicated that he 
suffered tinnitus as a result of exposure to loud noise in 
service.  The clinical evidence of record clearly indicates 
that the Veteran currently has a diagnosis of tinnitus. 

First and foremost, by its nature tinnitus is a ringing in 
the ears that can be detected by the Veteran and is not 
likely something that can be measured by a medical 
professional.  As such, the Veteran's statements as to when 
the ringing in the ears began are important and credible 
evidence going toward the matter of when the condition began.  
The Veteran maintains that his tinnitus is a result of combat 
noise exposure at the outset, the Board points out that the 
Veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).

Throughout the course of his communications with VA, the 
Veteran has consistently maintained that his tinnitus began 
in service; and as such, the Board finds that his consistency 
is sufficient.  Moreover, and as stated above, the Veteran is 
entirely competent to attest to symptoms which he can 
perceive.  Given the nature of tinnitus, the Veteran is the 
only one who is competent to testify as to when he began to 
perceive tinnitus.

The Board finds it pertinent that the record contains no 
evidence showing that the Veteran has ever denied having 
tinnitus.  A careful review of the Veteran's VA and private 
treatment records revealed that he first sought treatment for 
tinnitus in May 1997.  A private June 2005 treatment record 
stated that the Veteran had long standing ringing in his 
ears.  It noted that he had significant noise exposure in 
Vietnam as a machine gun operator and he was exposed to blast 
noises and 50 caliber machine gun fire.  It was also noted 
that he some post-service occupational noise exposure working 
for the railroad and some recreational exposure hunting.  

In summary, the Veteran seeks service connection for tinnitus 
as related to in-service noise exposure.  It is clear that 
the Veteran was exposed to in-service combat noise. Based on 
credible statements given by the Veteran, he has experienced 
tinnitus in service and ever since service.  The Board notes 
that there is no medical evidence against the Veteran's 
assertions.  

After careful review of the record, and in giving 
considerable weight to the Veteran's credible statements and 
the findings shown on private and VA treatment records, and 
giving the benefit of any doubt to the Veteran, the Board 
finds the evidence for and against the claim to be at least 
in approximate balance.  Under such circumstances, resolution 
of all reasonable doubt shall be in the Veteran's favor.  
Consequently, the Board concludes that service connection for 
tinnitus is warranted.

Heart Condition

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a heart condition.  A review 
of the Veteran's service medical records from his active 
service does not show any injuries, complaints of pain, and 
treatment for a heart condition.  The Veteran's June 1970 
discharge examination from active duty evaluated the 
Veteran's heart as "normal."  The Board notes that the 
Veteran's service treatment records from his Reserve service 
showed that he failed a cardiovascular screening in August 
1998.  As noted above the Veteran was discharged from the 
Reserves as a result of his diabetes mellitus.  However, 
neither the May 2002 Memorandum for Notice of Medical 
Disqualification nor the October 2001 physician's note noted 
any cardiac disability.  In short, there is no record of any 
heart condition during service or at separation.  

In order for service connection to be granted, the evidence 
must establish, among other things that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  However, a careful 
review of the Veteran's VA treatment records, VA examination, 
and private treatment records revealed that the Veteran does 
not have a current diagnosis of a heart condition.  In 
October 2005 the Veteran had an abnormal stress test and in 
January 2006 he had a syncopal event.  However, in January 
2006 he had a normal cardiac catherization.  

At the Veteran's November 2007 VA examination the examiner 
reviewed the Veteran's claims file.  He specifically noted a 
syncopal event when the Veteran was in the National Guard 
however, subsequent cardiac work up revealed no arrhythmia.  
He also stated that in October 2005 the Veteran had normal 
left ventrical function and normal valve function and in 
October 2006 he was found to not have coronary artery 
disease.  The VA examiner diagnosed the Veteran with no 
coronary artery disease and no diabetic cardio complications.   

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity due 
to disease, injury, or defect, rather than the disease, 
injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

There must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  As 
discussed, the Veteran does not have a diagnosed heart 
condition. 

In summary, the only evidence of any heart condition during 
service was only one incident of syncope but even if it led 
to a current diagnosis he could not be granted service 
connection since it was not found during active service or 
ACDUTRA.  Therefore, there is no evidence of a heart 
condition during service or at separation and there is no 
evidence of a current diagnosis of a heart condition.  The 
Veteran has not submitted evidence that he has a current 
diagnosis of a heart condition and service connection cannot 
be granted if the claimed condition is not present.  Even if 
the Veteran was found to have current diagnoses of a heart 
condition he does not meet the criteria for presumptive 
service connection as a POW.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55

ORDER

Service connection for tinnitus is granted. 

Service connection for a heart condition is denied. 



REMAND

The Board finds that further development is warranted for the 
issues of bilateral peripheral neuropathy of the lower 
extremities and of the upper extremities.  A careful review 
of the Veteran's claims file revealed conflicting evidence if 
the Veteran does or does not have a diagnosis of peripheral 
neuropathy.  Therefore, the Board finds that a VA examination 
is needed.

At the Veteran's January 2004 VA consult he reported 
degenerative disk disease and pain in his neck and lower 
back.  He also stated that he had intermittent migrating 
numbness.  In his upper extremities the numbness was 
predominantly in his fingers and it was occasionally in his 
arms and lower extremities.  Nerve conduction studies 
revealed very mildly decreased nerve conduction velocity of 
the right median nerve, right ulnar sensory, and right sural 
sensory.  There was significantly longer right medial sensory 
distal latency compared to the right ulnar sensory distal 
latency which implied carpal tunnel syndrome.  The VA 
physician stated that there was no convincing evidence of 
neuropathy.  In addition, at the January 2004 VA examination 
the only complaint of neurological problems was chronic low 
back pain and what he thought was disk problems.  The VA 
examiner diagnosed the Veteran as totally normal 
neurologically in the upper and lower extremities and a mild 
case of right carpal tunnel syndrome. 

However, an undated private treatment note stated that the 
Veteran reported a history of peripheral neuropathy with 
chronic leg paresthesias and cramps as well as reported one 
blocked claudication.  Monofilament exam was intact but 
vibratory sensation was markedly diminished in both lower 
extremities.  The Veteran's physician stated that his 
neuropathy was stable while he was on Neurotin. In addition, 
a 2007 private treatment note stated that the Veteran had 
neuropathy.  

Accordingly, the Board finds that the Veteran should be 
afforded a VA neurological examination to determine the 
nature and etiology of his claimed peripheral neuropathy of 
the bilateral lower and upper extremities.  The VA examiner 
should specifically state any diagnosis of neuropathy is at 
least likely as not related to military service or if it was 
at least likely as not caused or aggravated by the service-
connected diabetes mellitus.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the remaining matters are REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
bilateral upper and lower extremity 
peripheral neuropathy.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should state whether the Veteran 
has a current diagnosis of bilateral upper 
or lower extremity peripheral neuropathy 
and, if so, whether any current diagnosed 
disorder is at least as likely as not due 
to military service or caused or 
aggravated by the service-connected 
diabetes mellitus.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
remaining issues on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative with a Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


